*170Dissenting Opinion by
Judge Rogers:
I respectfully dissent. The majority says that the phrase, “for each county or city of the first class,” appearing in Section 471 of the Public Welfare Code, 62 P.S. §471, enacted in 1967, clearly and unambiguously means, “each county of the first class or each city of the first class.” I believe that the phrase, “for each county or city of the first class,” can as readily be read as meaning, “each county regardless of its class or each city of the first class.” The phrase is not clear and unambiguous to me and I would seek to ascertain the intention of the General Assembly by considering, among other matters, the circumstances under which the statute was enacted. 1 Pa. C.S. §1921 (c).
Important circumstances here are (1) that the City of Philadelphia and the County of Philadelphia are coterminous; (2) that the municipal affairs of Philadelphia, including welfare, are conducted by city government; (3) that only vestiges of the former Philadelphia county government have existed for many years; and (4) that Philadelphia is the only county of the first class as well as the only city of the first class in all of Pennsylvania. I do not think that the General Assembly meant to name Philadelphia twice in the same phrase; first, as each county of the first class and second, as each city of the first class. I believe that the General Assembly intended by Section 471, both before and after the 1976 amendment, to require that every county in which the food stamp program was administered and, as well, the City of Philadelphia should reimburse the Commonwealth for a part of the costs of that administration. I believe that the General Assembly promptly realized that Section 1991 of the Comity Code, 16 P.S. §1991 enacted in 1965, Avas simply an invitation to counties to share in the cost of the administration of the food stamp program *171and that it compelled sharing by all counties as well as Philadelphia by the enactment of Section 471 of the Public Welfare Code in 1967.